Citation Nr: 1500075	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  12-10 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory disorder


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to July 1982 and April 1984 to February 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2014, the Veteran testified before the undersigned at a Board hearing held via videoconference.  A transcript of that hearing is of record.

The issue of an increased evaluation for a post-nasal drip condition has been raised by the record in the October 2014 hearing and an October 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

In an October 2014 statement, the Veteran indicated her desire to withdraw her appeal seeking entitlement to service connection for a respiratory disorder due to asbestos exposure.  The Board received such request prior to the promulgation of a decision.


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of entitlement to service connection for a respiratory disorder due to asbestos exposure have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has clearly expressed her intent to withdraw her appeal as to the issue of service connection for a respiratory disorder due to asbestos exposure during a pre-hearing conference in October 2014.  Her desire to withdraw the issue on appeal was later confirmed on the record during the hearing by the Veteran, and in an October 2014 statement by the Veteran's representative. Consequently, the Board finds that the Veteran has withdrawn her appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration at this time.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 

ORDER

The appeal as to the claim of service connection for a respiratory disorder due to asbestos exposure is dismissed.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


